Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS’) submitted on 01/28/2022, 02/17/2022, and 04/08/2022 was filed after the mailing date of the non-final rejection on 01/13/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims
The amendment filed on 02/22/2022 is acknowledged. Claims 1-20 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 02/22/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejections of the claims are remained for reasons of record and the following. The rejections are modified based on the amendments. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dreher et al. (US 2016/0250109 A1).
Dreher et al. teach fibrous structure comprising a plurality of water-soluble fibrous elements with or without active (the instant claim 11) with a diameter of <50 μm (the instant claim 13) and one or more active agent-containing water-soluble particles containing one or more actives, including perfume and surfactant, made from filament-forming material comprising water-soluble polymer, 0.5 to 95% by weight of fibrous element of surfactant including cationic surfactant such as quaternized ammonium salt (the instant claim 16), and fatty acids, fatty alcohols (C8/10 to C32), etc.;
wherein the particle size is from about 10 to about 300 μm and water-soluble matrix including copolymer of polyacrylic (the instant claim 7);
wherein the water-soluble material including a polyvinyl alcohol (the instant claim 20), polymethacrylates (the instant claims 12 and 15) with MW of 10,000 to about 40,000,000 g/mol and carboxymethylcellulose (the instant claims 6 and 19);
wherein the fibrous structure dissolves in <5 minutes and >1 second;
wherein two or more particles within the fibrous structure may comprise different active agents (the instant claim 8);
wherein the fibrous elements comprise 5-25% by weight of fibrous structure of filament-forming material (the instant claim 15, also cross-linking agent) and active agent-containing particles to fibrous elements weight ratio of from about 1:3 to about 1:10;
wherein the fibrous structure comprises comprising 5% by dry fibrous structure of active such as perfume, i.e., with the weight ratio between the particles and fibrous elements of about 1:10, the particle contains 55% by dry particles of active such as perfume and the matrix being 45% by weight of the particles (entire reference, especially abstract, paragraph 10-16, 53-56, 67, 70, 72, 82, 83, 92, 93, 99, 104, 111-116, 118, 122, 127, 131 134, 136, 152, 165, 166, 183, 186, 278, 293, and 295, figure 5-7, and claims 1-4, 6-12, 18, 19). Silica flow aid is not recited as a must have component (the instant claim 18).
The claimed agglomerated particle has the same agglomeration as that of the particles taught by Dreher et al. (figure 5-7) according to the instant specification (figure 4-6) and thus the particles taught by Dreher et al. are agglomerated as the claimed particles and the agglomerated particle size would be larger than the individual particle size, i.e., larger than from about 10 to about 300 μm.
Dreher et al. are silent about the leakage of perfume from the active agent-containing particles in the instant claims 1 and 3 and fibrous structure forming homogenous cream upon addition of water in the instant claim 1. According to the instant specification, adding matrix particles containing hydrophobic benefit agents, including perfumes, is the reason for the claimed leakage (page 4, line 15-16) which in turn results in easy dissolution of the fibrous structure (page 3, line 26 through page 4, line 4). Since Dreher et al. teach the active agent-containing particles being perfume in matrix, and in addition, the same matrix materials; the perfume matrix particles would have the same leakage as claimed and therefor the same formation of homogenous cream upon addition of water.
The dissolution test method taught by Dreher et al. (paragraph 329-342) is different from the claimed hand dissolution method in claim 2. The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same water soluble ingredients and being dissolved in water <5 minutes and >1 second, i.e., rapid dissolution, and applicant’s own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.  
According to the instant specification, a fibrous structure (including matrix particles containing perfume ingredients and fibrous elements containing from about 1 to about 50% by weight of polymeric structurant, from about 10 to about 85% by weight of a high melting point fatty compound, and from about 1 to about 60% by weight of a cationic surfactant) forms a lamellar structure upon addition of water at a water to fibrous structure ratio of about 5:1 (the paragraph bridges page 14 and 15). Since the fibrous structure taught by Dreher et al. is substantially the same (comprising 5-25% by weight of fibrous structure of filament-forming material (polymeric structurant), 0.5 to 95% by weight of fibrous element of cationic surfactant, and fatty acids, fatty alcohols (C8/10 to C32)) as the recited fibrous structure that has the property of forming lamellar structure upon addition of water at a water to fibrous structure ratio of about 5:1; it would be reasonable to assume the fibrous structure taught by Dreher et al. having the same property as claimed in claim 14.
Dreher et al. do not specify: i) the exact same particle size in claim 1; ii) the exact same weight percentage of cross-linking agent in claim 7; iii) the exact same weight percentage of cationic surfactant in claim 16, and iv) the exact same chain length of fatty alcohols in claim 1 which correspond to the melting point.
These deficiencies are cured by the rational that a prima facie case of obviousness typically exists when the range of a claimed composition lies inside or overlaps with the range disclosed in the prior art.
A prima facie case of obviousness typically exists when the range of a claimed composition overlaps with the range disclosed in the prior art, such as in the instant rejection. The claimed range of particle size is about 100 to about 1000 μm and the range of particle size taught in the prior art is larger than from about 10 to about 300 μm and therefor, overlaps with the claimed range. 
A prima facie case of obviousness typically exists when the range of a claimed composition overlaps with the range disclosed in the prior art, such as in the instant rejection. The claimed range of cross-linking agent is about 1 to about 10% by weight and the range of cross-linking agent taught in the prior art is 5-25% by weight and therefor, overlaps with the claimed range. 
A prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection. The claimed range of cationic surfactant is from about 20 to about 40% by weight and the range of cationic surfactant taught in the prior art is 0.5 to 95% by weight and therefor, includes the claimed range. 
A prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection. The claimed range of chain length of fatty alcohols is from C12-22 and the range of chain length of fatty alcohols taught in the prior art is C8/10 to C32 and therefor, includes the claimed range. 

Response to Applicants’ arguments:
Applicants argue that none of the material in paragraph 186 taught by Dreher et al. is water soluble according to the declaration filed on 02/22/2022 and thus Dreher et al. do not teach the claimed water soluble matrix material.
However, this argument is not deemed persuasive. 
First of all, Dreher et al. teach the material includes polyacrylic in paragraph 186 while according to the instant specification polyacrylic acid and its copolymers being water-soluble polymers (page 21, line 12-13). Also, it is known that polyacrylic acid is water soluble.
Secondly, Dreher et al. teach the particle may be water soluble (paragraph 92 and 108 and claim 1), made from filament-forming material (paragraph 295) comprising water-soluble polymer (paragraph 127).
Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Response to applicants’ 37 CFR 1.132 declaration:
The affidavit under 37 CFR 1.132 filed 02/22/2022 is insufficient to overcome the rejection of the pending claims as set forth in the last Office action because the reason addressed above in the “Response to Applicants’ arguments”. Furthermore, Applicant merely argues that none of the material in paragraph 186 taught by Dreher et al. is water soluble and nothing has been shown otherwise. From MPEP 716.01(c) II: The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).

Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 5-8, 10-18, 22, 23, and 25-28 of copending Application No. 15/979,961 (allowance dated 12/30/2020) in view of Dreher et al. (US 2016/0250109 A1). Although the patent and instant claims are not identical, they are not patentably distinct from each other because: the instant claims 1-20 recite a fibrous structure comprising: 
a) a plurality of fibrous elements comprising a polymeric structurant having a Mw of from about 10,000 to about 6,000,000 g/mol; a high melting point fatty material having a carbon chain length C12-22 or mixtures thereof, wherein the melting point is above 25 °C; and a cationic surfactant;  
b) agglomerated particles comprising one or more perfume matrix particles comprising from about 10% to about 70%, by weight of the matrix particle of perfume and from about 30% to about 90%, by weight of the matrix particle, matrix material selected from the group consisting of water-soluble polymers, etc.; 
wherein the one or more perfume matrix particles have a leakage of less than 5% according to the Analysis of Free Perfume in Perfume Particles; 
wherein the agglomerated matrix particles are from about 100 microns to about 1000 microns according to the Median Particle Size Test Method.
The 15/979,961 application claims 1, 2, 5-8, 10-18, 22, 23, and 25-28 recite a dissolvable solid structure comprising: 
a fibrous material comprising a polymeric structurant having a Mw of from about 10,000 to about 6,000,000 g/mol; a high melting point fatty material having a carbon chain length C12-22 or mixtures thereof, wherein the melting point is above 25 °C; and a cationic surfactant; and
an encapsulated fragrance vehicle;
wherein the components of the fibrous material form a homogenous material when molten, and wherein a lamellar structure is formed upon addition of water to the dissolvable solid structure in the ratio of about 5:1.
The 15/979,961 application does not claim the encapsulated fragrance vehicle being agglomerated particles comprising one or more perfume matrix particles comprising from about 10% to about 70%, by weight of the matrix particle of perfume and from about 30% to about 90%, by weight of the matrix particle, matrix material selected from the group consisting of water-soluble polymers, etc.
Dreher et al.’s disclosures are discussed above and applied in the same manner. It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in 15/979,961 application claims 1, 2, 5-8, 10-18, 22, 23, and 25-28 and Dreher et al. to specify encapsulated fragrance vehicle in the composition recited in 15/979,961 application claims 1, 2, 5-8, 10-18, 22, 23, and 25-28 being active agent-containing water-soluble particles containing one or more actives, including perfume, in water-soluble matrix including polyacrylic. Perfume encapsulated in water-soluble matrix of polyacrylic being combined with plurality of fibrous elements to form water-soluble fibrous structure was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same composition.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments:
Applicant states that the provisional obviousness-type double patenting rejections be held in abeyance until the claims have been allowed. Until that time the claims must remain rejected.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612